Order entered August 11, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00558-CR
                                      No. 05-16-00559-CR
                                      No. 05-16-00604-CR
                                      No. 05-16-00605-CR
                                      No. 05-16-00606-CR

                               JOHN WARD HUNT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F15-00097-U, F15-00113-U,
                          F10-01239-U, F10-01240-U, F10-01241-U

                                            ORDER
       We GRANT court reporter Georgina Ware’s August 6, 2016 request for an extension of

time to file the reporter’s record. The time to file the reporter’s record is extended to September

6, 2016.


                                                      /s/   LANA MYERS
                                                            JUSTICE